 


113 S1242 IS: Housing Opportunities Made Equal Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
113th CONGRESS 1st Session 
S. 1242 
IN THE SENATE OF THE UNITED STATES 
 
June 27, 2013 
Mr. Brown (for himself, Mr. Merkley, Mrs. Gillibrand, Mr. Coons, Mr. Harkin, Mrs. Murray, Mr. Blumenthal, Mr. Whitehouse, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To amend the Fair Housing Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Housing Opportunities Made Equal Act of 2013 or the HOME Act of 2013. 
2.Amending the Fair Housing Act to prohibit certain discrimination 
(a)In general 
(1)Section 804 of the Fair Housing Act (42 U.S.C. 3604) is amended— 
(A)by inserting actual or perceived before race, color each place that term appears; and 
(B)by inserting sexual orientation, gender identity, marital status, source of income, after sex, each place that term appears. 
(2)Section 805 of the Fair Housing Act (42 U.S.C. 3605) is amended— 
(A)by inserting actual or perceived before race, color each place that term appears; and 
(B)by inserting sexual orientation, gender identity, marital status, source of income, after sex, each place that term appears. 
(3)Section 806 of the Fair Housing Act (42 U.S.C. 3606) is amended— 
(A)by inserting actual or perceived before race, color; and 
(B)by inserting sexual orientation, gender identity, marital status, source of income, after sex,. 
(b)Prevention of intimidationSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended— 
(1)by inserting actual or perceived before race, color each place that term appears; and 
(2)by inserting sexual orientation (as defined in section 802), gender identity (as so defined), marital status (as so defined), source of income (as so defined) after sex, each place that term appears. 
(c)DefinitionsSection 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding at the end the following: 
 
(p)Gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth. 
(q)Marital status has the same meaning given that term for purposes of the Equal Credit Opportunity Act. 
(r)Sexual orientation means homosexuality, heterosexuality, or bisexuality. 
(s)Source of income means the receipt of Federal, State, or local public assistance including medical assistance, or the receipt by a tenant or applicant of Federal, State, or local housing subsidies, including rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) or other rental assistance or rental supplements. . 
3.Amending the Fair Housing Act to extend the definition of discriminatory housing practiceSection 802(f) of the Fair Housing Act (42 U.S.C. 3602(f)) is amended to read as follows: 
 
(f)Discriminatory housing practice means an act that is unlawful under section 804, 805, 806, or 818 of this title, whether occurring pre- or post-acquisition, and also includes a failure to comply with section 808(e)(5) of this title or a regulation issued to carry out section 808(e)(5). . 
4.Amending the Fair Housing Act definition of familial statusSection 802(k) of the Fair Housing Act (42 U.S.C. 3602(k)) is amended to read as follows: 
 
(k)Familial status means one or more individuals (who have not attained the age of 18 years) residing with— 
(1)a parent, foster parent, or another person having legal or lawful physical custody of such individual or individuals; or 
(2)anyone standing in loco parentis of such individual or individuals. The protections afforded against discrimination on the basis of familial status apply to any person who is pregnant or in the process of securing legal custody of an individual who has not attained the age of 18 years.. 
5.Amending the Fair Housing Act and the Equal Credit Opportunity Act to provide the Department of Justice with pre-litigation subpoena power 
(a)Equal Credit Opportunity ActSection 706(h) of the Equal Credit Opportunity Act (15 U.S.C. 1691e(h)) is amended— 
(1)by striking When a and inserting the following: 
 
(1)In generalWhen a ; and 
(2)by adding at the end the following: 
 
(2)Pre-litigation subpoena powerIf the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material or information relevant to an investigation under this title, the Attorney General may, before commencing a civil action under paragraph (1), issue in writing and cause to be served upon the person, a civil investigative demand. The authority to issue and enforce civil investigative demands under this paragraph shall be identical to the authority of the Attorney General under section 3733 of title 31, United States Code, except that the provisions of that section relating to qui tam relators shall not apply. . 
(b)Fair Housing ActSection 814(c) of the Fair Housing Act (42 U.S.C. 3614(c)) is amended— 
(1)by striking The Attorney General and inserting the following: 
 
(1)In generalThe Attorney General ; and 
(2)by adding at the end the following: 
 
(2)Civil investigative demandsIf the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material or information relevant to an investigation under this title, the Attorney General may, before commencing a civil proceeding under this subsection, issue in writing and cause to be served upon the person, a civil investigative demand. The authority to issue and enforce civil investigative demands under this paragraph shall be identical to the authority of the Attorney General under section 3733 of title 31, United States Code, except that the provisions of that section relating to qui tam relators shall not apply. . 
6.Freedom from discrimination in credit 
(a)Prohibition against discrimination on account of sexual orientation or gender identitySection 701(a)(1) of the Equal Credit Opportunity Act (15 U.S.C. 1691(a)(1)) is amended— 
(1)by inserting actual or perceived before race, color; and 
(2)by striking sex or and inserting sex, sexual orientation, gender identity,. 
(b)DefinitionsSection 702 of the Equal Credit Opportunity Act (15 U.S.C. 1691a) is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (i), respectively; 
(2)by inserting after subsection (e) the following: 
 
(f)The term gender identity means the gender-related identity, appearance, or mannerisms or other gender-related characteristics of an individual, with or without regard to the individual’s designated sex at birth. ; and 
(3)by inserting after subsection (g), as so redesignated, the following: 
 
(h)The term sexual orientation means homosexuality, heterosexuality, or bisexuality. . 
7.Amending the Fair Housing Act so that discrimination in real estate-related transactions includes the failure to make reasonable accommodations for people with disabilitiesSection 805(a) of the Fair Housing Act (42 U.S.C. 3605(a)) is amended by adding at the end the following; For the purposes of this section, discrimination against a person because of handicap includes the failure, in connection with a real estate-related transaction, to make reasonable accommodations for such person.. 
8.Amending the Fair Housing Act to change certain limitations on filing complaints and commencing civil actions 
(a)Section 810Section 810(a)(1)(A)(i) of the Fair Housing Act (42 U.S.C. 3610(a)(1)(A)(i)) is amended by inserting after the first sentence the following: The failure to design and construct a dwelling as required by section 804(f)(3)(C) shall be deemed to continue until such time as the dwelling conforms to the requirements of that section.. 
(b)Section 813Section 813(a)(1)(A) of the Fair Housing Act (42 U.S.C. 3613(a)(1)(A)) is amended by adding at the end the following: The failure to design and construct a dwelling as required by section 804(f)(3)(C) shall be deemed to continue until such time as the dwelling conforms to the requirements of that section.. 
 
